Opinion by
Kepi-iart, J.,
This action is based on the provisions of the Act of April 13,1872, P. L. 1140, to recover from the receiver of taxes of the City of Philadelphia for loss and damage sustained by giving an incorrect certificate of search, whereby the plaintiff purchased a mortgage against a property and afterwards found taxes against the mortgaged property not included in the certificate, and which the plaintiff, after becoming the owner of the property, subsequently paid. * In Philadelphia v. Anderson, 142 Pa. 357, the receiver of taxes having given to the purchaser of land a certificate that, on examination of the *423register of unpaid taxes for certain years, he found nothing against the premises, it was held that the city was estopped from asserting a lien for the taxes for those years after the purchaser, in reliance on the certificate, had paid his purchase-money to the vendor. This doctrine would apply to the case at hand, and when the plaintiff secured his certificate from the receiver, under the authority of this case there was in effect no lien for taxes against the property. Originally all taxes on seated lands were a personal charge against the owner, for which his personal property and his person were liable to seizure, but which were not a lien upon the land: Burd v. Ramsey, 9 S. & R. 109. The Act of 1824 made these taxes a lien from the date of the assessment and other acts continued the lien in effect. The only method to charge property as such for taxes is under the acts which provide for a lien for taxes. It is a proceeding in rem. When this certificate was given and the city was estopped from asserting the lien, it had the effect of removing the lien, and, as controlling the appellant, it is much similar to the purchase of property where a judgment has been entered but has lost its lien. Payment by the purchaser of such judgment would give him no claim against his vendor of the property under the deed. When the certificate was given there existed only the personal liability of the one who owned the property at the time the assessment was made, and in case of inability to secure the tax from this personal liability, under certain conditions the receiver would be liable to the city.
When this tax was paid by the plaintiff it was purely a voluntary payment for which no claim would arise against the receiver. The act was intended to cover loss or damage sustained by reason of giving the certificate. Under the circumstances payment of taxes would not be a loss or damage within the meaning of the act of assembly.
The judgment is affirmed.